ORDER
On June 7, 2007, respondent pled guilty to breach of trust with fraudulent intent, valued at more than $1,000 but less than $5,000, and was sentenced to two (2) years imprisonment, *164suspended, and payment of court costs. The Office of Disciplinary Counsel (ODC) has filed a petition asking this Court to place respondent on interim suspension pursuant to Rule 17(a), RLDE, Rule 413, SCACR. Respondent has filed a return in which she consents to being placed on interim suspension.
Pursuant to Rule 17(a), RLDE, respondent’s license to practice law in this state is hereby suspended until further order of the Court.
IT IS SO ORDERED.
/s/ Jean H. Toal, C.J.
FOR THE COURT